Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2010                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
  138863-66(87)(91)(94)                                                                                Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  ANGLERS OF THE AuSABLE, INC.,                                                                        Diane M. Hathaway,
  MAYER FAMILY INVESTMENTS, LLC,                                                                                         Justices
  and NANCY A. FORCIER TRUST,
            Plaintiffs-Appellants,
  v                                                                 SC: 138863-138866
                                                                    COA: 279301, 279306, 280265,
                                                                         280266
                                                                    Otsego CC: 06-011697-CE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, DIRECTOR OF THE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, and MERIT ENERGY
  COMPANY,
             Defendants-Appellees.
  _______________________________________

                                  AMENDMENT TO ORDER

         On order of the Court, the order of June 18, 2010 is amended to correct a clerical
  error by adding, after the concurring statement of CAVANAGH, J., the following:

         HATHAWAY, J., joins in the statement of CAVANAGH, J.,




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2010                       _________________________________________
                                                                               Clerk